ORDER
On December 2, 2008, the court suspended respondent Matthew K. Begeske from the practice of law for a period of 30 days. Respondent has filed' an affidavit stating that he has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Matthew K. Begeske is conditionally reinstated to the practice of law in the State of Minnesota, subject to his successful completion of the professional responsibility portion of the state bar examination within one year of the December 2, 2008 suspension order, and is placed on supervised probation for a period of two years, subject to the terms and conditions stated in the December 2 order. Within one year from December 2, 2008, respondent shall file with the Clerk of Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), RLPR.
BY THE COURT
/s/Alan C. Page Associate Justice